Case 3:18-cv-01338-X Document 41 Filed 12/10/18 Page1of4 PagelD 639

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

KIN-YIP CHUN, Individually and on Behalf §
of All Others Similarly Situated, §
§
Plaintiff, §
§ Civil Action No. 3:18-cv-01338-S
vs,
: CLASS ACTION
FLUOR CORPORATION, et al., §
Defendants. :
8

 

fea
AGREED-£6 ORDER APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL

On July 24, 2018, Wayne County Employees’ Retirement System (“Wayne County
ERS”), the Town of Fairfield Employees’ Retirement Plan and the Town of Fairfield Police and
Firemen’s Retirement Plan (the “Fairfield Funds”), Thomas French, Jr., and Patrick Mehew
timely filed motions for appointment as lead plaintiff pursuant to the Private Securities Litigation
Reform Act of 1995 (“PSLRA”).' While Wayne County ERS asserted the largest first-in-first-
out (FIFO) loss, the Fairfield Funds collectively asserted the largest last-in-first-out (LIFO} loss.
Both Wayne County ERS and the Fairfield Funds made a prima facie showing that they satisfy
the Rule 23 requirements.

At the December 6, 2018, hearing on the fully briefed motions, the Court urged counsel for
Wayne County ERS and the Fairfield Funds to meet and confer regarding potential resolution of
their motions, which they did. After reviewing the motions and discussing the leadership of this case
with counsel for Wayne County ERS and the Fairfield Funds at the hearing, the Court hereby

ORDERS, pursuant to 15 U.S.C. §78u-4(a)(3)(B), that Wayne County ERS and the Fairfield Funds

 

1 Mr. Mehew subsequently withdrew his motion (ECF No. 37) and Mr. French filed a Notice of Non-Opposition to
the competing motions (ECF No. 19).

-1-

 

 
Case 3:18-cv-01338-X Document 41 Filed 12/10/18 Page2of4 PagelD 640

satisfy the PSLRA requirements and are therefore appointed Lead Plaintiff, Robbins Geller Rudman
& Dowd LLP and Pomerantz LLP are appointed Lead Counsel, and Kendall Law Group, PLLC and
The Briscoe Law Firm, PLLC are appointed Local Counsel.

SO ORDERED.

SIGNED December “77 , 2018

Habs Slob —

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
Case 3:18-cv-01338-X Document 41

AGREED TO BY:

KENDALL LAW GROUP, PLLC

JOE KENDALL (Texas Bar No. 11260700)
JAMIE J. McKEY (Texas Bar No.
24045262)

s/ Joe Kendall

Filed 12/10/18 Page 3of4 PagelD 641

THE BRISCOE LAW FIRM, PLLC
WILLIE C. BRISCOE (Texas Bar No.
24001788)

s/ Willie C. Briscoe

 

JOE KENDALL

3811 Turtle Creek Blvd., Suite 1450
Dallas, TX 75219

Telephone: 214/744-3000
214/744-3015 (fax)
jkendall@kendalllawgroup.com
jmckey@kendalllawgroup.com

Local Counsel for Wayne County
Employees’ Retirement System

ROBBINS GELLER RUDMAN
& DOWD LLP

DANIELLE 8. MYERS

MICHAEL ALBERT

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

dmyers@rgrdlaw.com

malbert@rerdlaw.com

[Proposed] Lead Counsel for Wayne County
Employees’ Retirement System

WILLIE C. BRISCOE

3131 McKinney Ave., Suite 600
Dallas, TX 75204

Telephone: 214/643-6011
281-254-7789 (fax)
wbriscoe@thebriscoelawfirm.com

Local Counsel for The Town of Fairfield
Employees’ Retirement Plan and the Town of
Fairfield Police and Firemen’s Retirement
Plan

POMERANTZ LLP
JEREMY A. LIEBERMAN
MATTHEW L. TUCCILLO
J. ALEXANDER HOOD I
600 Third Avenue, 20th Floor
New York, NY 10016
Telephone: 212/661-1100
212/661-8665 (fax)
jalieberman@pomlaw.com
mituccillo@pomlaw.com
ahood@pomlaw.com

 

 

 
Case 3:18-cv-01338-X Document 41

VANOVERBEKE, MICHAUD &
TIMMONY, P.C.

THOMAS C. MICHAUD

79 Alfred Street

Detroit, MI 48201

Telephone: 313/578-1200
313/578-1201 (fax)
tmichaud@vmtlaw.com

Additional Counsel for Wayne County
Employees’ Retirement System

Filed 12/10/18 Page4of4 PagelD 642

POMERANTZ LLP

PATRICK V. DAHLSTROM

Ten South LaSalle Street, Suite 3505
Chicago, IL 60603

Telephone: 312/377-1181
312/377-1184 (fax)
pdahistrom@pomlaw.com

[Proposed] Lead Counsel for The Town of
Fairfield Employees’ Retirement Plan and the
Town of Fairfield Police and Firemen’s
Retirement Plan

 
